Citation Nr: 1105879	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD) with agoraphobia and anxiety, currently 
evaluated as 70 percent disabling.

2.  Entitlement to an initial increased rating for residuals of 
surgery for carpal tunnel syndrome of the right wrist, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial increased rating for residuals of 
surgery for carpal tunnel syndrome of the left wrist, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2005.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision of the RO that granted service 
connection for PTSD with agoraphobia and anxiety, evaluated as 
50 percent disabling; for residuals of surgery for carpal tunnel 
syndrome of the right wrist, evaluated as 10 percent disability; 
and for residuals of surgery for carpal tunnel syndrome of the 
left wrist, evaluated as 10 percent disability-each becoming 
effective from the day following the date of discharge in 
August 2005.  The Veteran timely appealed for higher initial 
ratings.

In March 2009, the RO increased the disability evaluation to 
70 percent for PTSD with agoraphobia and anxiety, effective 
August 2005.  Because higher evaluations are available for PTSD 
with agoraphobia and anxiety, and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Because the issue of 
entitlement to a TDIU had been adjudicated by the RO in July 2009 
and the Veteran did not appeal, the Board finds it unnecessary to 
remand that matter for further action.




FINDINGS OF FACT

1.  For the period from August 29, 2005, through March 14, 2010, 
PTSD with agoraphobia and anxiety was manifested by severe 
impairment in social and occupational functioning, isolation, 
obsessional rituals, paranoia, unprovoked irritability with 
periods of violence, panic attacks, depression, and difficulty in 
adapting to stressful circumstances; gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, or persistent danger of hurting self or 
others was not demonstrated.

2.  For the period from March 15, 2010, PTSD with agoraphobia and 
anxiety has been manifested by total occupational and social 
impairment. 

3.  The residuals of surgery for carpal tunnel syndrome of the 
right wrist are manifested by night pain, numbness, tingling of 
the fingers, and decreased grip strength-productive of no more 
than mild incomplete paralysis of the median nerve.

4.  The  residuals of surgery for carpal tunnel syndrome of the 
left wrist are manifested by night pain, numbness, tingling of 
the fingers, and decreased grip strength-productive of no more 
than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  For the period prior to March 14, 2010, the criteria for a 
disability rating in excess of 70 percent for PTSD with 
agoraphobia and anxiety have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2010).

2.  For the period from March 15, 2010, the criteria for a 100 
percent disability rating for PTSD with agoraphobia and anxiety 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an initial disability evaluation in excess 
of 10 percent for residuals of surgery for carpal tunnel syndrome 
of the right wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124, 4.124a, 
Diagnostic Codes 8515, 8615, 8715 (2010).

4.  The criteria for an initial disability evaluation in excess 
of 10 percent for residuals of surgery for carpal tunnel syndrome 
of the left wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124, 4.124a, 
Diagnostic Codes 8515, 8615, 8715 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through April 2005, January 2006, and June 2006 letters, the RO 
notified the Veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide notice 
of the information and evidence needed to substantiate the 
claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the June 2006 letter, the RO specifically notified the Veteran 
of the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, the Veteran has appealed for higher initial 
disability ratings assigned following the grant of service 
connection.  Hence, the Board has characterized the issues in 
accordance with the decision in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim for 
an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claims on appeal, reports of which are of record and are 
adequate for rating purposes.  The Veteran has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

In this case, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  He is also competent to 
report symptoms of PTSD with agoraphobia and anxiety, and of 
carpal tunnel syndrome of each wrist both during and after 
service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The 
Veteran is competent to describe his symptoms and their effects 
on employment.  His statements have been consistent with the 
medical evidence of record, and are probative for resolving the 
matters on appeal.

A.	 PTSD with Agoraphobia and Anxiety

Service connection has been established for PTSD with agoraphobia 
and anxiety, effective August 2005.  The RO assigned a 70 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
evaluation is warranted for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closes relatives, own occupation, or own name.

A psychological evaluation conducted in February 2006 revealed 
that the Veteran worked part-time as a civilian employee for 
military forces.  His job had not required much contact with the 
public, and he was fairly capable of dealing with it.  The 
Veteran reportedly barely left his house, and spent a lot of time 
in front of a computer.  Records reflect that, prior to serving 
in Iraq, the Veteran had always been a physically active and 
outgoing person, and easily made friends.  Currently, he hardly 
had any contact with friends.  The Veteran did not frequent any 
restaurants; he avoided large gatherings, and was more or less 
isolated.  The Veteran had described numerous events in Iraq, 
which were devastating for him.  Toward the end of his duty in 
Iraq, the Veteran reportedly sought treatment from a physician, 
who indicated that the Veteran was shaken from fear.  The Veteran 
left Iraq one month ahead of his regular rotation date.

The February 2006 examiner indicated that the Veteran experienced 
delusional paranoia, and believed he was being followed.  His 
affect changed very little.  Overall, the Veteran seemed scared, 
but with no acute suicidal danger.  Testing resulted in a 
diagnosis of PTSD and accompanying symptoms, such as problems 
sleeping, flashbacks, depression, and fears and insecurities 
regarding social contacts.  The Veteran also displayed feelings 
of guilt, illustrated by depressive symptoms.  He currently took 
several psychopharmaceutical medications.  The February 2006 
examiner found significant impairment of overall psychosocial 
functions on all levels, and assigned a global assessment of 
functioning (GAF) score of 30.

In correspondence submitted in March 2007, the Veteran's wife 
stated that the Veteran had excluded himself from everybody and 
everything due to fear.  Little things had triggered flashbacks, 
and the Veteran became uncontrollable and not to be calmed.  He 
had knowingly taken all his prescribed medicine at once in an 
attempt to "end it all."  The Veteran went around the house 
several times to cross, double, and triple check doors, windows, 
etc., to feel safe and not threatened.  A slightest change in 
routine or setting threw the Veteran off track for several days 
at a time-if not weeks-followed by greater nightmares, 
sleeplessness, aggressions, etc. 

A psychological evaluation conducted in May 2007 revealed that 
the Veteran had not taken any medication for seven months, 
because he had run out and had not received any new medication.  
The Veteran had a violent confrontation at home and destroyed a 
variety of things in the kitchen, but did not act aggressively 
toward his wife.  The Veteran reported sleeping very poorly.  
Currently, he worked a part-time job as an operations assistant, 
dealing with lots of emails and paper documents.  Only the 
Veteran's boss was there; and the boss was frequently ill, so 
that the Veteran's work went pretty well because he did not have 
to deal with many people.  On examination, the Veteran was fully 
oriented to person, place, and time.  He suffered from massive 
tension, looked around restlessly, and was affectively 
"frozen;" he could not move, was highly alert, and always on 
the lookout.  His sentences were brief, and he avoided all 
extended contact.  He was currently not suicidal.  Current 
psychological testing indicated the presence of a very severely 
pronounced PTSD, as well as a severe depressive disturbance.  The 
May 2007 examiner indicated that the GAF score of 30 still held 
true.  The examiner also indicated that the Veteran was only able 
to work on a limited basis, and cannot continuously meet the 
demands of part-time work in an office in the military barracks.

VA treatment records, dated in May 2009, reflect symptoms of 
nightmares of being killed, not wanting to leave the house, 
feeling he was being followed while in Germany, isolation, 
avoidance of interaction with others, lack of motivation, and 
depressed feelings.  His wife added that the Veteran was moody, 
and oversaw every detail to ensure doors were locked.  At times 
the Veteran left shopping items in the cart and left the store 
because of anxiety.  Clinical examination revealed a fair range 
of affect; the Veteran was not tearful.  The treatment plan 
included additional medications.  A clinical GAF score of 55 was 
assigned.

The Veteran underwent a VA examination in March 2010, for 
purposes of evaluating his current impairment from PTSD with 
agoraphobia and anxiety.  The examiner reviewed the Veteran's 
claims file, his medical history, and outpatient treatment 
records.  The examiner noted that the Veteran has been taken his 
medications as prescribed, but had no therapy to address his 
agoraphobic behaviors, which seemed to be causing the most 
difficulty with his wife.  His wife mentioned that the Veteran 
had "distanced himself from society."  The Veteran described 
his activities as playing on the computer or Xbox.  He did not 
leave the home unless his wife accompanied him.

On examination, the Veteran was clean and casually dressed.  His 
psychomotor activity was restless, and his speech was 
spontaneous.  His attitude toward the examiner was attentive, 
guarded, and apathetic.  His affect was flat, and the examiner 
noted that the Veteran would prefer to "be numb" all the time.  
His mood was anxious and hopeless.  He was oriented to person and 
place, but not to time; he was off by one day on the date.  His 
thought content was preoccupied with one or two topics and 
ruminations.  The examiner noted that the Veteran's paranoid 
delusions and hallucinations were persistent.  The examiner noted 
the Veteran's being paranoid and not leaving his house without 
his wife's company as inappropriate behavior.  The Veteran was 
found to be very obsessive when it came to things being in their 
place; he checked locks, blinds, windows, etc., multiple times 
per day.  The Veteran reported multiple anxiety attacks daily, 
and that he took anxiety medication in order to check the mail or 
mow the lawn.  The Veteran reported extreme discomfort driving or 
being around other people.  The Veteran often forgot to shave or 
brush his teeth or bathe, and that his wife must "force" him.  
The examiner found that the Veteran's symptoms have increased in 
frequency and severity since his last evaluation in 2007.

Regarding employment, the examiner indicated that the Veteran was 
self-employed as a computer technician for the last one-to-two 
years.  The Veteran reported that he had only completed three 
jobs this year because he was so anxious about going to other's 
homes, so that he turned down jobs.  His problems relating to 
occupational functioning included decreased concentration, memory 
loss, and poor social interaction.

The examiner assigned a GAF score of 45, and found that there was 
total occupational and social impairment due to PTSD with 
agoraphobia and anxiety.  The examiner commented that the Veteran 
had flashbacks, hallucinations, obsessive-compulsive behaviors, 
paranoid thinking, and anxiety attacks.  He did not meet his 
activities of daily living, and medicated himself in order to 
leave the house to check the mail.  The examiner found that the 
Veteran's panic and depression were caused by his inability to 
cope with his traumatic experiences in Iraq; and opined that the 
Veteran's depression and panic/agoraphobia made it impossible for 
him to maintain gainful employment.
While the GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness" (DSM-IV), the assigned GAF score in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; rather, it 
must be considered in light of the actual symptoms of the 
Veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).   

For the Period from August 29, 2005, through March 14, 2010

For the applicable period, the Veteran's PTSD with agoraphobia 
and anxiety had been manifested, primarily, by obsessional 
rituals, paranoia, unprovoked irritability with periods of 
violence, panic attacks, and depression-resulting in severe 
impairment in social and occupational functioning.  The GAF 
scores assigned have ranged from 30 to 55, and reflect 
deficiencies in work, family relations, and mood.  There are 
clinical findings of isolation, flattened affect, an attempt "to 
end it all," as well as noted difficulty in adapting to 
stressful circumstances.  An examiner noted that the Veteran 
experienced delusional paranoia.  Such level of impairment meets 
the criteria for a 70 percent disability rating.  

The Veteran has not been found to have such symptoms as gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, or persistent delusions or 
hallucinations.  The evidence does not reflect that the Veteran's 
PTSD with agoraphobia and anxiety caused total impairment in 
social and occupational functioning.  The Veteran was able to 
work part-time, and did not exhibit total social and industrial 
impairment.  The Board finds that the overall evidence warrants 
no more than the currently assigned 70 percent disability rating 
for the applicable period.

For the Period from March 15, 2010

For the applicable period, the Veteran's PTSD with agoraphobia 
and anxiety has been manifested, primarily, by total occupational 
and social impairment.  The GAF score of 45 assigned by the most 
recent examiner in March 2010 reflects serious symptoms.  The 
March 2010 examiner also found specifically that the Veteran's 
symptoms have increased both in frequency and severity, and made 
it impossible for the Veteran to maintain gainful employment.  
Findings included persistent delusions, certain inappropriate 
behavior, and an intermittent inability to perform activities of 
daily living.  While the evidence reflects that the Veteran 
continues to work at least on a part-time basis, there is no 
clinical evidence rebutting this clinician's finding of total 
social and industrial impairment.  Resolving all doubt in the 
Veteran's favor, the Board finds that the evidence for the 
applicable period more nearly approximates the criteria for a 100 
percent disability rating.
   
B.	 Residuals of Surgery for Carpal Tunnel Syndrome of Each 
Wrist

Service connection has been established for residuals of surgery 
for carpal tunnel syndrome of each wrist.  The RO has assigned 
disability ratings under 38 C.F.R. § 4.124a, Diagnostic Code 
8515, pertaining to incomplete paralysis of the median nerve.  
The Veteran is right-hand dominant.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the median nerve of the minor upper 
extremity, and a 30 percent evaluation is warranted for moderate 
incomplete paralysis of the median nerve of the major upper 
extremity.  A 40 percent evaluation is warranted for severe 
incomplete paralysis of the median nerve of the minor upper 
extremity, and a 50 percent evaluation is warranted for severe 
incomplete paralysis of the median nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 
8715.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.



Complete paralysis of the median nerve is indicated by the 
following:  hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Codes 8515, 8615, 8715.

An orthopedic report, dated in March 2006, includes a medical 
history revealing that the Veteran's fingers on the right hand, 
1-4, had a feeling or tendency to fall asleep during the first 
three years.  Records show that the Veteran underwent carpal 
tunnel expansion surgery in 2005.  Current symptoms included 
complaints of pain in the right wrist.  There was a severe 
burning pain in the posterior of the wrist region.  An increase 
in pain occurred during extension and flexion.  Fist closure was 
limited.  The Veteran could no longer lift heavy objects.  Pain 
also occurred at night.  X-rays of each wrist showed a 
physiological wrist axis position, slight dorsalization of the 
ulna with radius prolapsed, and no inflammatory-destructive 
changes.  On examination, there was a 1.5 centimeter-long scar on 
the right wrist.  Fist closure was complete; finger plan was also 
free.  There was normal hand surface callous with right-
handedness.  There was a discrete feeling of numbness in the 
first-fourth finger (ulnar side D4).  On the left wrist, there 
was an irritation-free, 3.8 centimeter-long scar along the 
posterior side, positioned towards the middle, with no signs of 
inflammation.  There was discrete hypesthesia in the area of the 
posterior side of the fingers, 1-3.  The diagnosis was status-
post carpal tunnel expansion surgery due to median nerve 
irritation on both sides, now slight sensitive residual 
symptomatic without motoric lesion, electrically and 
physiologically confirmed; radius prolapsed and dorsalization of 
the ulna with joint instability on both sides.

VA progress notes, dated in May 2009, reveal that the Veteran had 
bilateral carpal tunnel surgery while on active duty.  He now 
reported more problems and pain with certain movements of the 
wrists.  He reported loss of grip strength in the hands at times, 
and that he could not feel his finger tips.  He took anti-
inflammatory medication when pain occurred.  The diagnosis was 
bilateral wrist pain, status-post two bilateral surgeries for 
carpal tunnel syndrome.

An MRI scan of the right wrist, taken in December 2009, revealed 
findings consistent with mild median nerve neuropathy.  No major 
structural abnormality was found.

An MRI scan of the left wrist, taken in December 2009, revealed 
no evidence of significant forcal carpal tunnel lesion.  Although 
the median nerve did enlarge slightly as it proceeded distally, 
no definitely significant abnormality was seen.  There was no 
significant structural abnormality which would explain median 
nerve neuropathy.

An orthopedic surgery consultation report, dated in August 2009, 
revealed that the Veteran's carpal tunnel syndrome of each wrist 
had not improved following the surgical decompression in 2005.  
The Veteran continued to have night pain, numbness, and tingling 
in spite of using anti-inflammatories, analgesics, and wearing 
wrist splints.  He described frustration at being unable to use 
his hands properly.  Examination revealed a positive Tinel's sign 
over the median nerve.  There was a positive palmar flexion test; 
and appropriate diminished sensation of the thumb, index, middle, 
and part of the fourth finger of each hand.  The impression was 
recurrent carpal tunnel syndrome, bilateral, with 
electromyography proven neuropathy, worse on the right than the 
left.
 
In September 2009, the Veteran was referred to an occupational 
therapist for an assessment of grip strength and pinch strength.  
The Veteran demonstrated possible submaximal performance with 
grip strength testing.  The examiner noted that typically, a bell 
curve is expected with measurements among several trials.  The 
Veteran's results were more linear in nature.



In October 2009, the orthopedic consultant recommended against 
further surgery, based on neurological studies.  The consultant 
noted that the Veteran's sensibility had improved, but that his 
grip strength was still very shaky and tremulous.

During a March 2010 VA examination, the Veteran reported symptoms 
of numbness and pain in both wrists, and that he wore braces.  On 
examination of the right and left wrists, the examiner found no 
motor function impairment.  Sensory function examination was 
normal.  There was no muscle atrophy.  The examiner noted that an 
electromyogram report revealed electrical evidence of a left 
median mononeuropathy at the level of the wrist, which was 
demyelinating in nature.  This was consistent with very mild left 
carpal tunnel syndrome.  There was no evidence of right carpal 
tunnel syndrome.  There was no evidence of ulnar neuropathy on 
either the right or left side, and no evidence of a sensory motor 
polyneuropathy in the upper extremities.  The diagnosis was mild 
bilateral carpal tunnel syndrome.  The examiner commented that 
the Veteran's decreased grip strength and pain interfered with 
all activities requiring grip strength.

Here, the evidence reflects no more than mild incomplete 
paralysis of the median nerves of either wrist.  There have been 
no reports of loss of reflexes, muscle atrophy, or constant pain 
at any time for either wrist.  38 C.F.R. §§ 4.123, 4.124 (2010).  
Significant functional loss due to pain or weakness has not been 
demonstrated to warrant higher initial disability ratings.

Hence, initial disability ratings in excess of 10 percent for 
each wrist are not warranted.  

C.	 Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with his service-connected disabilities 
is severe.

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of the Veteran's service-connected 
disabilities is fully contemplated by the rating criteria.  There 
is nothing exceptional about the Veteran's service-connected 
disabilities.  The degree of disability exhibited is contemplated 
by the rating schedule.  Thus, the Board finds that the threshold 
test is not met for referral for extraschedular consideration. 38 
C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

For the period from August 29, 2005, to March 14, 2010, an 
initial disability evaluation in excess of 70 percent for PTSD 
with agoraphobia and anxiety is denied.

A 100 percent disability rating for PTSD with agoraphobia and 
anxiety, for the period from March 15, 2010, is allowed, subject 
to the pertinent legal authority governing the payment of 
monetary awards.

An initial disability evaluation in excess of 10 percent for 
residuals of surgery for carpal tunnel syndrome of the right 
wrist is denied.

An initial disability evaluation in excess of 10 percent for 
residuals of surgery for carpal tunnel syndrome of the left wrist 
is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


